PER CURIAM:
Elsayed Elfeky seeks to appeal from the entry of a consent agreement in his civil action. See Elfeky v. United States, 2:05-cv-00296-WDK (E.D.Va. Apr. 14, 2006). Absent circumstances not present here, we will not entertain an appeal from a consent judgment. See Cohen v. Va. Elec. & Power Co., 788 F.2d 247, 249 (4th Cir.1986); Thonen v. Jenkins, 455 F.2d 977, 977 (4th Cir.1972). Accordingly, we dismiss Elfeky’s appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.